EXHIBT 10.3
AMENDMENT TO
PREFERRED STOCK CONVERSION AGREEMENT


This AMENDMENT TO PREFERRED STOCK CONVERSION AGREEMENT (this “Amendment”) is
entered into as of September 2, 2020, by and among The Providence Service
Corporation (the “Company”), on the one hand and Coliseum Capital Partners, L.P.
(“CCP”), Coliseum Capital Partners II, L.P. (“CCP2”), Coliseum Capital
Co-Invest, L.P. (“CCC”) and Blackwell Partners LLC – Series A (“Blackwell”, each
a “Preferred Stockholder” and collectively, the “Preferred Stockholders”) and
CCP, CCP2 and Blackwell (each a “Common Stockholder” and collectively, the
“Common Stockholders” and the Common Stockholders together with the Preferred
Stockholders, the “Holders” and each a “Holder”). All capitalized terms used
herein and not otherwise defined herein shall have the meaning(s) ascribed to
them in that certain Preferred Stock Conversion Agreement, dated as of June 8,
2020, by and between the Company and the Holders (the “Conversion Agreement”).
RECITALS
WHEREAS, the Company and the Holders are parties to the Conversion Agreement;
and
WHEREAS, pursuant to Section 22 of the Conversion Agreement, the Company and the
Holders desire to amend the Conversion Agreement as set forth in this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth, the parties hereto hereby agree as follows:
1.Amendment of Schedule 4. Schedule 4 of the Conversion Agreement is hereby
amended and restated in its entirety as follows:


SCHEDULE 4
 

Name of HolderRemainder Preferred SharesPost-Initial Conversion Common
SharesColiseum Capital Partners, L.P.14,877.00877,795.00 Coliseum Capital
Partners II, L.P.2,428.00261,300.00Blackwell Partners LLC - Series
A2,818.00402,960.00Coliseum Capital Co-Invest,
L.P.7,386.00252,603.00Total:27,509.001,794,658.00



2.Agreement as Amended. The term “Agreement” as used in the Conversion Agreement
shall be deemed to refer to the Conversion Agreement as amended hereby. Except
as expressly set forth herein, the Conversion Agreement shall remain in full
force and effect and otherwise shall be unaffected hereby, and each of the
Company and the Holders shall continue to be subject to its terms and
conditions.



--------------------------------------------------------------------------------



3.Governing Law. All terms of and rights under this Amendment shall be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of law.
4.Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile shall be as effective as delivery of a manually
executed counterpart to this Amendment.
5.Descriptive Headings. Descriptive headings of the several sections of this
Amendment are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.
[Signature Page Follows]
    




    2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed as of the date first above written.
THE PROVIDENCE SERVICE CORPORATION
By:/s/ Kathryn Stalmack    
Name: Kathryn Stalmack
Title: SVP, General Counsel
COLISEUM CAPITAL PARTNERS, L.P.
By: Coliseum Capital, LLC, its general partner
By:/s/ Christopher Shackelton    
Name: Christopher Shackelton
Title: Manager
COLISEUM CAPITAL PARTNERS II, L.P.
By: Coliseum Capital, LLC, its general partner
By:/s/ Christopher Shackelton    
Name: Christopher Shackelton
Title: Manager
COLISEUM CAPITAL CO-INVEST, L.P.
By: Coliseum Capital, LLC, its general partner
By:/s/ Christopher Shackelton    
Name: Christopher Shackelton
Title: Manager
BLACKWELL PARTNERS LLC – SERIES A
By: Coliseum Capital Management, LLC – Attorney-in-Fact
By:/s/ Christopher Shackelton    
Name: Christopher Shackelton
Title: Manager

